—In an action to recover damages for alleged malpractice by a psychologist, the plaintiffs appeal from an order of the Supreme Court, Nassau County (De Maro, J.), dated December 3, 1997, which granted the defendant’s motion to dismiss the complaint as time-barred pursuant to CPLR 214-a.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The Court of Appeals has held that “the services provided by psychologists, however scientifically based they may be, are not ‘medical’ services within the meaning of CPLR 214-a” (Karasek v LaJoie, 92 NY2d 171, 177). Accordingly, the instant action, which was commenced more than 2V2 years but less than 3 years after the plaintiffs discontinued their treatment with the defendant, a licensed psychologist, is timely (see, CPLR 214 [6]). Rosenblatt, J. P., Santucci, Friedmann and McGinity, JJ., concur.